DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in an area in a neighborhood of the turning point" in line 10.  There is insufficient antecedent basis for this limitation in the claim. There is no clear antecedent basis for “the turning point” since there was the limitation “turning points” recited earlier on line 5. It should be “one of said turning points” instead to make it clearer and differentiate between the turning points.
Claim 2 recites the limitation “the neighborhood of the turning point" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no clear antecedent basis for “the turning point” since there was the limitation “turning points” recited earlier on line 5 of claim 1. It should be “one of said turning points” instead to make it clearer and differentiate between the turning points.
Claim 3 recites the limitation “the neighborhood of the turning point" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no clear antecedent basis for “the turning point” since there was the limitation “turning points” recited earlier on line 5 of claim 1. It should be “one of said turning points” instead to make it clearer and differentiate between the turning points.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2018/0071866) in view of Matsuoka et al (US 2016/0354867) and further view of Tanaka (US 2003/0168437).

With regards to claim 1, Aoki discloses a welding method (Fig. 1) comprising welding an upper plate (second aluminum member 33, Fig. 1) and a lower plate (first aluminum 31, Fig. 1) overlapped with the upper plate by irradiating a surface of the upper plate with a laser beam (laser beam 29, Fig. 1), the welding comprising forming a main welding path (main welding path is a continuous laser welding using laser beam 29 that follows a welding advance direction, Fig. 4). 
Aoki does not disclose a main welding path that intersects a welding advancing direction and that comprises turning points and an amount of energy applied by the laser beam in an area in a neighborhood of the turning point on a vertically upper side being designed to be larger than an amount of energy applied by the laser beam in an area in a neighborhood of the turning point on a vertically lower side. 
Matsuoka et al teaches a main welding path that intersects a welding advancing direction (irradiation of a laser beam that intersects with the welding proceeding direction, Fig. 2) and that comprises turning points (irradiating a work piece with a laser beam in a helical shape along a weld part of the work piece and the laser beam turns at border line 22 and 23, Fig. 2) and an amount of energy applied by the laser beam in an area in a neighborhood of the turning point on a vertically upper side being designed to be larger than an amount of energy applied by the laser beam in an area in a neighborhood of the turning point on a vertically lower side (laser output is lower at 270 degrees and bigger at 90 degrees, Fig. 12 and 13).

	Aoki and Matsuoka et al do not teach the upper plate and the lower plate being arranged in an inclined manner with respect to a horizontal plane when viewed parallel to the welding advancing direction. 
	Tanaka teaches the upper plate and the lower plate (semiconductor film 15 and substrate 16, Fig. 1a and 1c) being arranged in an inclined manner with respect to a horizontal plane when viewed parallel to the welding advancing direction (inclined at α or β in the direction of the laser beam 14 and rotation of galvanomirror 13, Fig. 1a and 1c). 
	It would have been obvious to one skilled in the art at the time the invention was made to modify the work of Aoki and Matsuoka et al in an inclined position as taught by Tanaka in order to provide a laser welding method with uniform and efficient welding. 
	With regards to claim 2, Matsuoka et al teaches wherein, in the forming the main welding path (Fig. 9-11), a welding speed in the area in the neighborhood of the turning point on the vertically upper side is designed to be lower than a welding speed in the area in the neighborhood of the turning point on the vertically lower side (the rotation speed at 90 degrees is lower than at 45 or 0 degrees, Fig. 9).
	With regards to claim 3, Matsuoka et al teaches wherein, in the forming the main welding path (Fig. 3), movement of the laser beam is stopped for a specified period of time in the area in the neighborhood of the turning point on the vertically upper side while irradiation with the laser beam is continued (laser is stopped between 225 and 315 degrees, Fig. 4).
	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki, Matsuoka et al and Tanaka as applied to claims 1-3 above, and further in view of Yamaguchi et al (JP20111716).

	With regards to claim 4, Aoki, Matsuoka et al and Tanaka does not teach wherein the welding further comprises stopping irradiation with the laser beam after formation of the main welding path and then performing re-irradiation.
	Yamaguchi et al teaches wherein the welding further comprises stopping irradiation with the laser beam after formation of the main welding path and then performing re-irradiation (a residual heat step of irradiating the welded portion with a laser having a lower heat input amount than the main welding step, paragraph 0013, lines 1-3).
	It would have been obvious to one skilled in the art at the time the invention was made to modify the welding method of Aoki, Matsuoka et al and Tanaka with the residual heat step in order to provide a welding method with suppressed welding defects. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, Matsuoka et al and Tanaka as applied to claims 1-3 above, and further in view of Matsuoka et al (US 2018/0221989).

With regards to claim 5, Aoki, Matsuoka et al (‘867) and Tanaka does not teach wherein the welding further comprises forming an auxiliary welding path that is continuous and comprises a circling path, prior to the forming the main welding path. 
Matsuoka et al (‘989) teaches wherein the welding further comprises forming an auxiliary welding path that is continuous and comprises a circling path, prior to the forming the main welding path (laser beam 7 is rotated in a circling pattern to create weld bead 60 formed in the first welding step prior to a second welding step, Fig. 3A).

	With regards to claim 6, Matsuoka et al (‘867) teaches wherein the auxiliary welding path has a circular shape (laser beam 7 is rotated in a circling pattern to create weld bead 60 formed in the first welding step prior to a second welding step, Fig. 3A).
With regards to claim 7, Matsuoka et al (‘867) teaches wherein the main welding path comprises (initial irradiation region 39, Fig. 4): an initial region continuous from the auxiliary welding path (inner path from inner weld spot 29, Fig. 4); and a subsequent region that is provided on a more forward side of the welding advancing direction than the initial region and that has a larger turnaround pitch than the initial region (outer path from outer weld spot 29 and has a larger turnaround pitch than the inner path from inner weld spot 29, Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761